 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 104 
582 
Bentonite Performance Minerals, LLC, a Product 
and Service Line of Halliburton Energy Ser-
vices, Inc. and
 International Chemical Workers 
Union Council/United Food and Commercial 
Workers Union, CLC, Local 353C.  
Cases 27Œ
CAŒ20596, 27ŒCAŒ20681, and 27ŒCAŒ20697 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On December 31, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 668.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for 
the Fifth Circuit, and the 
General Counsel filed a cross-application for enforce-
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor 
practice and representation cases.   
ment.  On June 17, 2010, 
the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 668, which is incorporated herein by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 We find it unnecessary to rely on 
Laurel Baye Healthcare of Lake 
Lanier, LLC, 352 NLRB 179 (2008), cited at 353 NLRB 668, 670 at fn. 
5 (2008). 
 